 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                             Case No.: 3:19-cv-1628-LAB-AHG
     COMMISSION,
12
                                        Plaintiff,       ORDER ESTABLISHING UNIFORM
13                                                       PROPERTY SALE PROCEDURES
     v.
14
     GINA CHAMPION-CAIN AND ANI
15
     DEVELOPMENT, LLC,
16                              Defendants, and
17
18
     AMERICAN NATIONAL
19   INVESTMENT, INC.,
20                            Relief Defendant.
21
22         I.     BACKGROUND
23         On August 28, 2019, the Securities and Exchange Commission (“SEC”) brought
24   this action against Defendants ANI Development, LLC (“ANI Development”) and Gina
25   Champion-Cain and Relief Defendant American National Investments, Inc. (“ANI Inc.”),
26   alleging violations of federal securities laws based on a purportedly fraudulent liquor
27   license loan scheme. ECF No. 1. Along with the Complaint, the SEC filed a Joint
28   Motion and Stipulated Request seeking a preliminary injunction, appointment of a

                                                     1
                                                                              3:19-cv-1628-LAB-AHG
 1   permanent Receiver, and other related relief (ECF No. 2), which the Court granted on
 2   September 3, 2019. ECF No. 6 (“the Appointment Order”). In the Appointment Order,
 3   the Court established an equity receivership, appointing Krista Freitag as Receiver of
 4   ANI Development and ANI Inc. and authorizing her to take control over all funds and
 5   assets owned, managed, or in the possession or control of the receivership entities. See id.
 6   at 14-16. The Receiver was granted full power over all premises owned, leased, occupied,
 7   or otherwise controlled by the receivership entities. Id. at 14.
 8         On December 10, 2019, Chief Judge Burns granted the parties’ Joint Motion (ECF
 9   No. 156) to give limited consent to the undersigned to hear and directly decide all
10   motions filed in this action to approve sales of receivership assets. ECF No. 160.
11   Pursuant to that grant of authority, on December 11, 2019, the undersigned ordered the
12   Receiver to file proposed Property Sale Procedures to govern all future sales of
13   receivership assets and all ancillary relief sought in connection therewith, for the purpose
14   of streamlining the property sale process. ECF No. 164. The Receiver filed her proposed
15   Property Sale Procedures on January 3, 2020. ECF No. 195.
16         The Court permitted objections to the Receiver’s proposal to be filed by January
17   10, 2020. ECF No. 164. While no formal objections were filed, interested non-party
18   creditor CalPrivate Bank filed a Response to the Receiver’s proposal (ECF No. 205),
19   asking that the Sale Procedures include a provision that all property sales are subject to
20   CalPrivate Bank’s claim of a priority security interest. 1 CalPrivate Bank seeks such a
21   provision in the interest of efficiency, to avoid having to repeatedly file responses to each
22   proposed sale to preserve its claim. Id. at 2.
23
24
     1
25     CalPrivate Bank’s claim of a priority security interest arises from a $5 million
     commercial loan it made to ANI License Fund, LLC in September 2015, which was later
26   increased to $12.5 million. ECF No. 205 at 4 (citing ECF No. 31-1, Sowers Decl.).
27   According to CalPrivate Bank, the loan is secured by agreements between CalPrivate
     Bank and ANI License Fund, LLC and Defendant ANI Development LLC, which grant
28   CalPrivate Bank security interests in all their assets. Id.
                                                      2
                                                                               3:19-cv-1628-LAB-AHG
 1         Having reviewed the Receiver’s proposal and CalPrivate Bank’s response, the
 2   Court hereby ORDERS as follows:
 3         II.    LEGAL STANDARD
 4         “[I]t is a recognized principle of law that the district court has broad powers and
 5   wide discretion to determine the appropriate relief in an equity receivership.” SEC v.
 6   Lincoln Thrift Ass’n, 577 F.2d 600, 606 (9th Cir. 1978). As part of its wide discretion, the
 7   district court sitting in equity and having custody and control of property “has power to
 8   order a sale of the same in its discretion. The power of sale necessarily follows the power
 9   to take control of and to preserve property[.]” SEC v. Am. Capital Investments, Inc., 98
10   F.3d 1133, 1144 (9th Cir. 1996), abrogated on other grounds by Steel Co. v. Citizens for a
11   Better Env’t, 523 U.S. 83, 93-94 (1998) (quoting 2 Ralph E. Clark, Treatise on Law &
12   Practice of Receivers § 482 (3d ed. 1992)). If the court approves an equitable receiver’s
13   proposed property sale, the sale “does not . . . purport to convey ‘legal’ title, but rather
14   ‘good,’ equitable title enforced by an injunction against suit.” Id. (citing 2 Clark, Treatise
15   on Law & Practice of Receivers, §§ 342, 344, 482(a), 487, 489, 491).
16         “The power of a district court to impose a receivership or grant other forms of
17   ancillary relief does not in the first instance depend on a statutory grant of power from the
18   securities laws. Rather, the authority derives from the inherent power of a court of equity
19   to fashion effective relief.” SEC v. Wencke, 622 F.2d 1363, 1369 (9th Cir. 1980).
20   Nonetheless, federal statutes do provide some authority and guidance for courts overseeing
21   equity receiverships. In particular, 28 U.S.C. §§ 2001 and 2002 set forth procedural and
22   notice requirements for the sale of real property in the possession of a court-appointed
23   receiver, while § 2004 governs the sale of personal property.
24         Pursuant to 28 U.S.C. § 2001(a), realty in the possession of an appointed receiver is
25   subject to a public sale process, “upon such terms and conditions as the court directs.”2
26
27
     2
      28 U.S.C. § 2001 also provides for a private sale process under subsection (b), but the
28   Court’s uniform sale procedures established herein do not anticipate or provide for private
                                                   3
                                                                               3:19-cv-1628-LAB-AHG
 1   Thus, the statute lends great discretion to the Court to direct the terms and conditions of
 2   the sale. 28 U.S.C. § 2002 creates an additional notice requirement, mandating that prior
 3   to the sale of any realty in the possession of a court-appointed receiver, notice must be
 4   published once a week for at least four weeks in at least one newspaper regularly issued
 5   and of general circulation in the county, state, or judicial district where the realty is located.
 6   These safeguards of notice and opportunity to submit overbids help to ensure that the sale
 7   is able to fetch the best price possible, which is consistent with the principle that “a primary
 8   purpose of equity receiverships is to promote orderly and efficient administration of the
 9   estate by the district court for the benefit of creditors.” SEC v. Hardy, 803 F.2d 1034, 1038
10   (9th Cir. 1986).
11         As for the sale of personal property, 28 U.S.C. § 2004 also lends the Court great
12   discretion in directing sales of personalty, requiring such sales to comply with § 2001
13   “unless the court orders otherwise.” The notice requirement of § 2002 governing realty
14   sales by the receiver does not apply to sales of personalty.
15         III.   UNIFORM SALE PROCEDURES GOVERNING SALES OF
                  RECEIVERSHIP ASSETS
16
           Because sales of realty and sales of personalty are subject to different requirements,
17
     the Court will issue separate uniform procedures for each type of sale.
18
                  A. SALES OF REAL PROPERTY
19
           For all sales of real property included in the receivership estate:
20
                   (1) The Receiver must list each property with qualified, licensed real estate
21
                        brokers to market the property to potential buyers. In the proposal, the
22
                        Receiver states that she interviews and assesses multiple brokers before
23
                        determining the listing broker. ECF No. 195 at 2 n.1. The Receiver must
24
25
26
27   sales. If the Receiver wishes to pursue a private sale of any realty, the Receiver must seek
     give notice to all interested parties and seek a hearing on any such motion to do so in
28   accordance with § 2001(b).
                                                     4
                                                                                   3:19-cv-1628-LAB-AHG
 1                   continue considering at least two brokers before choosing the listing broker
 2                   with respect to each proposed property sale, except if the Receiver has
 3                   previously worked with the same broker to sell receivership property or
 4                   otherwise obtains an excusal of this requirement by the Court.
 5               (2) As she has done thus far, the Receiver must follow the publication of notice
 6                   and public auction requirements of 28 U.S.C. §§ 2001-2002. Specifically,
 7                   the Court adopts the Receiver’s following proposal for compliance with
 8                   these statutes:
 9                      a. For residential properties, after (1) an offer is received, negotiated
10                         and determined to be in the best interests of the receivership estate,
11                         (2) the buyer’s ability to complete the transaction is verified, (3) a
12                         purchase and sale agreement is signed and earnest money deposited
13                         into escrow, and (4) the purchaser has removed all contingencies
14                         (thereby putting their earnest money deposit at risk if they fail to
15                         complete the transaction3), the Receiver will file a noticed motion
16                         seeking Court approval of the sale, subject to overbid. The Receiver
17                         will publish notice of the sale in a newspaper of general circulation
18                         in the area in which the property is located for four consecutive
19                         weeks. The notice will state the deadline and requirements for
20                         submitting a qualified overbid.
21                      b. For commercial properties, the Court approves the Receiver’s
22                         proposal that the process may vary slightly from residential
23                         properties by including a “Call for Offers” date. As is customary in
24                         commercial transactions, upon execution of a confidentiality
25                         agreement and access agreement, the broker will make available
26
27
     3
      If the buyer is unable to close because they fail to win the auction or the Court does not
28   approve the sale, the buyer’s earnest money deposit will be returned to them.
                                                  5
                                                                              3:19-cv-1628-LAB-AHG
 1                         certain due diligence materials (including a form purchase and sale
 2                         agreement) for buyer review. Depending on the marketing prospects
 3                         of the property, the Receiver, in consultation with the broker, may
 4                         set a “Call for Offers” date or may wait for offers to be received
 5                         (similar to the marketing process for a residential property). In a Call
 6                         for Offers scenario, once (1) prospective purchasers have completed
 7                         their due diligence and removed all contingencies (thereby putting
 8                         their earnest money deposit at risk if they fail to complete the
 9                         transaction 4), (2) the buyer’s ability to complete the transaction is
10                         verified, and (3) purchase and sale agreements have been submitted
11                         for review prior to the Call for Offers deadline, the Receiver will
12                         review all submitted agreements and select the highest and best
13                         offer. Thereafter, the Receiver will notify all prospective buyers of
14                         the highest and best offer, will qualify prospective overbidders (as
15                         applicable), and upon deposit of the earnest money into escrow by
16                         the proposed buyer, the Receiver will file a noticed motion seeking
17                         Court approval of the sale, subject to overbid. The Receiver will
18                         publish notice of the sale in a newspaper of general circulation in
19                         the area in which the property is located for four consecutive weeks.
20                         The notice will state the deadline and requirements for submitting a
21                         qualified overbid. If, instead of a Call for Offers deadline, the
22                         Receiver determines, in consultation with the broker, that it would
23                         be better to wait for offers, the process will be materially similar to
24                         the residential sale process, except that commercial property
25                         customary confidentiality agreements and access agreements will
26
27
     4
      If the buyer is unable to close because they fail to win the auction or the Court does not
28   approve the sale, the buyer’s earnest money deposit will be returned to them.
                                                  6
                                                                               3:19-cv-1628-LAB-AHG
 1                          still be required before due diligence information is made available
 2                          to prospective buyers.
 3                      c. In all real property sale scenarios, if a qualified overbid is received
 4                          on or before the published deadline and the proposed buyer (with
 5                          highest and best offer) is prepared to continue to bid, the Receiver
 6                          will (1) give notice to the Court that an auction will be conducted,
 7                          and (2) invite all qualified bidders to said auction. Such invitation
 8                          and notice to the Court will include auction instructions for the
 9                          qualified bidders. At the conclusion of the auction, the Receiver will
10                          file a notice of the highest/winning (and if applicable, backup) 5 bid,
11                          along with an amended proposed order seeking approval of the sale
12                          to the highest/winning (and if applicable, backup) bidder. If no
13                          qualified overbids are received on or before the published deadline,
14                          the Receiver will advise the Court and seek approval of the sale to
15                          the original proposed buyer.
16                (3) In all noticed sale motions for real property, the Receiver must include a
17                   detailed breakdown of the Receiver’s proposed distribution of the sale
18                   proceeds, except that the Receiver need not propose an exact estimate of
19                   reasonable and customary costs of sale, such as escrow fees, title
20                   insurance, and recording fees. If the Receiver is unable to provide a
21                   specific dollar figure for any portion of the proposed distribution other than
22                   the costs just described, the notice must explain why a specific proposal
23                   for that portion of the distribution cannot be made. The proposed
24
25
26   5
       If multiple qualified overbids are received, the Receiver will ask the Court to approve the
27   highest/winning bid and the next highest/backup bid such that if the highest/winning bidder
     fails to close the sale, the Receiver may proceed to close the sale with the backup bidder
28   without delay.
                                                   7
                                                                               3:19-cv-1628-LAB-AHG
 1                   distribution must account for every creditor known to the Receiver to have
 2                   a claim of a secured interest in the real property at issue, and must certify
 3                   that Receiver or her counsel have conferred—or attempted to confer—with
 4                   any such creditor prior to filing the noticed motion. If conferral attempts
 5                   were unsuccessful, the Receiver must explain what steps she took to confer
 6                   with such known creditors. The Court will consider waiving the conferral
 7                   requirement on a case-by-case basis where expedited approval of a given
 8                   sale is needed and prior conferral is impracticable, but the Receiver must
 9                   file a separate motion seeking such waiver. Creditors (or anyone claiming
10                   an interest in the property at issue) will be permitted a minimum of seven
11                   days to object to any motion seeking such waiver. 6
12                (4) With respect to all sales of real property, the Receiver must provide a full
13                   accounting of sale costs once the sale is complete for the Court to take into
14                   consideration in approving future real property sales.
15         Insofar as the uniform sale procedures set forth herein differ from those proposed by
16   the Receiver, the Court will offer additional clarity. First, with respect to all noticed sale
17   motions, the Receiver proposed a requirement to seek authority to pay the commission for
18   the real estate broker (including the buyer’s broker) from the sale proceeds. While the Court
19   will not prohibit the Receiver from seeking such authority in noticed sale motions, the
20   Court will not require it in its uniform procedures in light of the Court’s December 5, 2019
21   Order Authorizing Hiring of Agents and Brokers. See ECF No. 153 (“[T]he Receiver is
22   authorized to hire brokers, auctioneers, and similar agents to list, market, and . . . to sell
23   such property as she is otherwise authorized to sell. In other words, to the extent the
24   Receiver is authorized to sell property, the Court authorizes her to pay the expenses of
25
26
27
     6
       This waiver process applies only to the conferral requirement, not the requirement that
28   the Receiver provide a proposed distribution in every motion for sale of realty.
                                                   8
                                                                               3:19-cv-1628-LAB-AHG
 1   selling it.”). Rather, the Receiver may simply include the broker’s commission in her
 2   proposed distribution of sale proceeds.
 3         Second, as noted above, non-party creditor CalPrivate Bank requested that the Court
 4   include in its established sales procedures a provision that all property sales are subject to
 5   CalPrivate Bank’s claim of a priority security interest. ECF No. 205. The Court declines to
 6   carve out a specific protection for CalPrivate Bank’s claim over the claims of all other
 7   interested non-parties to this action. However, the Court acknowledges and is sensitive to
 8   CalPrivate Bank’s desire for efficiency and eliminating the need for CalPrivate Bank (or
 9   any other creditor) to file responses or objections to noticed sale motions for the purpose
10   of preserving its claims. Indeed, the Court has already resolved two realty sale motions
11   filed by the Receiver to which interested non-parties initially filed some form of opposition,
12   only for such opposition to be withdrawn after conferral between counsel for the Receiver
13   and counsel for the responding non-parties confirmed that the interest at issue would be
14   protected. See ECF Nos. 84, 124, 132 (concerning the sale of the 4205 Lamont Street
15   property); ECF Nos. 100, 131, 141 (concerning the sale of the 1617 Thomas Avenue
16   property). The Court’s dual requirements of a proposed distribution of sale proceeds and
17   conferral with non-parties known to the Receiver as having a claim of a secured interest in
18   a given real property prior to the Receiver’s filing of the motion should cut down on
19   unnecessary motion practice. Further, these requirements should result in fewer opposed
20   (or seemingly opposed) sale motions, thus permitting the Court to issue quicker rulings.
21                B. SALES OF PERSONAL PROPERTY
22         The Court adopts the Receiver’s proposed personalty sale procedures in full, as
23   follows:
24         As an initial matter, the Court will not require the Receiver to file a noticed motion
25   seeking approval of sales of personal property within the receivership estate. The
26   requirements of 28 U.S.C. § 2001 are hereby WAIVED pursuant to the Court’s discretion
27   set forth in 28 U.S.C. § 2002. However, the Receiver must report on the outcome of all
28   personal property sales in her quarterly interim reports.

                                                   9
                                                                               3:19-cv-1628-LAB-AHG
 1         The Receiver must follow standard auction procedures through one or more licensed
 2   auctioneers for sales of personal property and is granted authority to complete such sales.
 3   As noted above, the Court has already authorized the Receiver to engage auctioneers to sell
 4   receivership assets. ECF No. 153. Sales of liquor licenses must be approved by the
 5   California Department of Alcoholic Beverage Control (“ABC”). For liquor licenses that
 6   are sold to third parties not associated with former restaurant locations, the Receiver is
 7   authorized to use AAA Liquor License Consulting (“ALLC”) to assist in marketing the
 8   licenses and negotiating sales. The Court authorizes ALLC to receive the industry standard
 9   of a 10% commission, to be paid by the buyers.
10         IV.    CONCLUSION
11         For the reasons explained above, the Receiver’s proposed sale procedures are
12   ADOPTED IN PART and REJECTED IN PART. All future sales of receivership assets
13   by the Receiver in this action must comply with the Uniform Property Sale Procedures
14   established herein, unless excused by order of the Court. If the Receiver seeks relief from
15   any of these requirements in a noticed motion, the Court will afford all interested parties
16   and non-parties an opportunity to be heard on such motion prior to ruling.
17         IT IS SO ORDERED.
18
19   Dated: January 22, 2020
20
21
22
23
24
25
26
27
28

                                                 10
                                                                             3:19-cv-1628-LAB-AHG
